Citation Nr: 1810397	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

3.  Entitlement to an initial rating in excess of 10 percent for left-sided upper extremity radiculopathy.

4.  Entitlement to service connection for nerve impairment of the right hand (claimed as numbness and tingling), to include as secondary to service-connected cervical strain.

5.  Entitlement to service connection for nerve impairment of the bilateral feet (claimed as numbness and tingling), to include as secondary to service-connected lumbar strain.

6.  Entitlement to an initial compensable rating for lung nodule.

7.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with chronic constipation.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased initial rating for varicose veins of the right lower extremity, rated as 10-percent disabling prior to May 21, 2012 and 20-percent disabling thereafter.

10.  Entitlement to an increased initial rating for varicose veins of the left lower extremity, rated as 10-percent disabling prior to May 21, 2012 and 20-percent disabling thereafter.

11.  Entitlement to service connection for a left foot neuroma.

12.  Entitlement to service connection for a fractured right ankle.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1998 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, May 2012, December 2012, and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the issues listed on the title page, the Veteran initially perfected an appeal as to her claim for chronic constipation.  See VA Form 9 (April 2013).  Thereafter, in a July 2014 rating decision, the RO granted service connection for that condition and incorporated it into the evaluation for GERD.  Hence, that issue is no longer on appeal.

Issues (1) through (11) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran fractured her right ankle in service.


CONCLUSION OF LAW

Fracture of the right ankle was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she fractured her right ankle in service.  For the following reasons, the Board finds that entitlement to service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are negative for complaints or treatment for right ankle fracture, or indeed any right ankle pathology.  Her May 2007 separation examination report and medical assessment reveal no right ankle problems (though a history of left ankle sprain was noted).

Post-service VA and private treatment records likewise reveal no complaints or treatment indicating a history of right ankle fracture.  At a May 2012 VA examination of the ankles, the Veteran reported spraining her left ankle in service but did not report any problems with her right ankle.  On examination, some swelling in the right ankle was noted but no diagnosis was indicated.  Range of motion testing was normal.  There was no evidence of pain, weakness, instability, or other functional impairment.

In this case, the weight of the evidence is against a finding that the Veteran fractured her right ankle in service.  Of particular probative value in reaching this conclusion are the Veteran's own statements, given during her May 2012 VA ankle examination, in which she failed to report any signs, symptoms, or diagnoses pertaining to her right ankle.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, a review of her lay statements indicates that although the Veteran has reported "bilateral fractured ankles" (in, for example, her August 2014 correspondence labeled "Notice of Disagreement" and in a statement attached to her April 2013 VA Form 9), she has never specifically detailed the circumstances surrounding her claimed right ankle fracture, nor has she described any current residuals thereof.  (She has reported numbness and tingling in her right lower extremity as well as symptoms associated with varicose veins.  These claims are addressed separately in the Remand section below.)  Rather, the Veteran's statements referencing her history of fractured ankles specifically describe only symptoms pertaining to her left foot neuroma or her in-service treatment for left ankle sprain.  Thus, the Veteran's lay statements in support of her claim, even taken at face value, do not constitute probative evidence of right ankle fracture.

The Board is also persuaded by the May 2012 VA examination report of record, which indicated, following a physical examination and consideration of the Veteran's lay statements, that there was insufficient evidence to warrant a diagnosis of right ankle pathology.  As this report appears to be based on clinical testing of the right ankle and a review of the pertinent medical history and lay contentions, the Board finds it to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the Board acknowledges the Veteran's lay reports of bilateral ankle fractures in service.  However, for the reasons discussed above, the Board finds that her allegations are outweighed by the evidence of record, which demonstrates that the Veteran did not fracture her right ankle in service.  The Board emphasizes that the existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted above, the weight of the evidence is against a finding that the Veteran fractured her right ankle in service.  Thus, service connection cannot be granted.


ORDER

Entitlement to service connection for residuals of a right ankle fracture is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Increased Initial Disability Ratings for Lumbar and Cervical Strains

The Veteran last underwent a VA examination for her service-connected lumbar and cervical strains in March 2011 and May 2012, respectively.  Subsequently, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the March 2011 and May 2012 VA examination reports do not include range of motion findings for passive range of motion and do not specify whether the results are weight-bearing or nonweight-bearing.  Thus, under Correia and 38 C.F.R. § 4.59, new examinations are necessary.

Additionally, the Board notes that under Sharp v. Shulkin, 29 Vet. App. 26 (2017), when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  On remand, the examiner should provide estimates regarding the specific loss of range of motion during flare-ups.

Service Connection for Nerve Impairment of Bilateral Feet 
and Right Hand; Entitlement to an Increased Initial Rating 
for Left-Sided Upper Extremity Radiculopathy

The Veteran contends that she has numbness of the feet and right hand that developed in service or, alternatively, was caused or aggravated by her service-connected cervical and/or lumbar strains.  She also contends that she is entitled to an increased rating for service-connected left-sided upper extremity radiculopathy.  As these claims are inextricably intertwined with the Veteran's lumbar and cervical spine disabilities, they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Increased Initial Rating for Lung Nodule

The Veteran last underwent a VA examination for her service-connected lung nodule in March 2011.  Since that time, she has asserted that her symptoms may have worsened.  See "Notice of Disagreement" (August 2014).  Specifically, she has reported that she "live[s] with fear and worry every day" that the nodule will increase in severity.  In light of the above, the Board finds that an updated VA examination is necessary to ascertain the current severity of this disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Increased Initial Rating for GERD with Chronic Constipation

The Veteran last underwent a VA examination for her service-connected gastrointestinal symptoms in May 2012.  Since that time, she has asserted that her symptoms have worsened.  See "Notice of Disagreement" (August 2014).  Specifically, she has reported that her symptoms include "GERD/indigestion, constipation, Irritable Bowel Syndrome and the hiatal hernia which is the result of all these conditions"-resulting in "abdominal stress" and causing the Veteran to alter her diet.  She has also reported excessive belching and burping as well as pain in the shoulder and under her left breast.  See VA Form 9 (August 2014).  In light of the above, the Board finds that an updated VA examination is necessary to ascertain the current severity of this disability.  See Weggenmann, 5 Vet. App. at 284; Snuffer, 10 Vet. App. at 400.

Increased Initial Rating for PTSD

The Veteran last underwent a VA examination for her service-connected PTSD in September 2012.  Since that time, however, the record shows that she was involved in a motor vehicle accident, which she has asserted has caused her symptoms to worsen.  See "Notice of Disagreement" (August 2014).  Specifically, she has reported that "since the accident, I am on edge all the time," and that this has impacted her work and social life as well as her relationship with her child.  In light of the above, the Board finds that an updated VA examination is necessary to ascertain the current severity of this disability.  See Weggenmann, 5 Vet. App. at 284; Snuffer, 10 Vet. App. at 400.

Increased Initial Ratings for Varicose Veins of the Bilateral Lower Extremities

The Veteran last underwent a VA examination for her service-connected varicose veins in May 2012.  Since that time, she has asserted that her symptoms have worsened.  See "Notice of Disagreement" (August 2014).  Specifically, she has reported "persistent swelling, scarring, stasis pigmentation, pain and eczema" from the "mid-thigh down to ankles"-symptoms which, if demonstrated, would warrant increased ratings for this disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (rating criteria for varicose veins).  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity of her disability.  See Weggenmann, 5 Vet. App. at 284; Snuffer, 10 Vet. App. at 400.





Service Connection for Left Foot Neuroma

The Veteran contends that she developed a left foot neuroma during service as a result of ill-fitting combat boots.  In July 2014, a VA examiner provided a negative nexus opinion, finding "no supporting evidence for [the] claimed condition" given that the "Veteran claimed left foot pain date of onset was 2011."  However, the Veteran has subsequently clarified that her foot problems began on active duty, and that they became unbearable in 2011.  See "Notice of Disagreement" (August 2014).  In support, she cited multiple in-service notations of left foot pain associated with poorly fitting boots.  See, e.g., Health Record (February 1999) (noting a need for different-sized boots); Emergency Care and Treatment note (July 2000) (noting left foot pain).  The Board notes that the Veteran is competent to report symptoms within her realm of observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the July 2014 VA opinion failed to consider her lay reports of ongoing symptoms since service.  A new medical opinion is required which takes into account the above evidence.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

2.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected lumbar and cervical spine disabilities, to include any associated neuropathy of the bilateral upper and lower extremities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected lung nodule.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

4.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected GERD and any associated gastrointestinal symptoms.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is also asked to opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's chronic constipation (a) was incurred in or aggravated during service, or (b) was caused or aggravated by her service-connected GERD.

5.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected PTSD.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

6.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected bilateral varicose veins.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner should specifically discuss the Veteran's lay reports of her symptomatology as reflected in her August 2014 "Notice of Disagreement," including her reports of "persistent swelling, scarring, stasis pigmentation, pain and eczema."

7.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for service connection for a left foot neuroma.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's documented left foot neuroma was incurred in or aggravated during service, to include as a result of wearing ill-fitting combat boots.

In formulating the requested opinion, the examiner should specifically discuss the Veteran's in-service reports of left foot pain, including the February 1999 treatment note documenting that the Veteran had different-sized feet.

8.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).









_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


